Citation Nr: 1739769	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant testified at a hearing before the undersigned in November 2015.  A transcript is of record.

The matter was remanded in February 2016 for treatment records and a medical opinion.  It now returns for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the appellant's claim must be remanded for further development to ensure that it is afforded every consideration.

In February 2016, the Board remanded the claim to obtain the Veteran's treatment records, to include from Regent Care.  It does not appear that an attempt was made to obtain these records.  Further, in March 2016 the appellant identified additional doctors that treated the Veteran during his lifetime whose complete records have not been obtained, including Dr. LaPuerta from the 1970's to 1993; Dr. Peter Petroff from 1993 to 2007; Dr. Richard Baum beginning in 2006; Dr. Jayaram; and Dr. Carlos Alvarez.  The Veteran was also reportedly treated at Northeast Baptist Hospital; Christus Rosa Hospital; Methodist Hospital; Metropolitan Methodist Hospital; San Antonio Regional Hospital; Rush Presbyterian Hospital; and St. Luke's Baptist Hospital.  These records should be obtained on remand.

If additional medical records are obtained, addenda to the previous VA medical opinions should be requested.

Lastly, there is indication that the appellant's address of record is not current.  The August 2017 SSOC was returned as undeliverable.  On remand, the RO must verify that all systems reflect the appellant's correct address.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake efforts to identify the appellant's current mailing address.

2.  Make arrangements to obtain the Veteran's complete treatment records from the following:  Regent Care; Dr. 


LaPuerta, dated from the mid-1970's to 1993; Dr. Peter Petroff, dated from 1993 to 2007; Dr. Richard Baum, beginning in 2006; Dr. Jayaram; Dr. Carlos Alvarez; Northeast Baptist Hospital; Christus Rosa Hospital; Methodist Hospital; Metropolitan Methodist Hospital; San Antonio Regional Hospital; Rush Presbyterian Hospital; and St. Luke's Baptist Hospital.  

3.  If additional records are obtained, ask the January 2011 and May 2017 VA examiners to review the expanded record and indicate whether their medical opinions remain the same or are altered in light of the additional evidence.

4.  After completion of the above and any other development deemed necessary, readjudicate the appellant's claim.  If the claim on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

